Strahan, C. J.
A single question was presented in this court, and that was, the action of the trial cou'rt in refusing to dismiss the appeal from the justice. By consenting to the rendition of a judgment in favor of the plaintiff by the justice for the amount claimed, the defendant, in effect, waived his answer and left no issue in the case to be tried, and from such a judgment no appeal lies. (La Societe v. Beardslee, 63 Cal. 160; Conniff v. Kahn, 54 Cal. 283.) The reason of this rule is plain. Courts are held to try real controversies between parties; but consent ends all contention, and leaves nothing for the court to do hut to see that the same is carried into effect. The circuit court, therefore, erred in refusing to dismiss the appeal, for which ité judgment must be reversed, and the cause remanded to the court below with directions to sustain the motion.